Office Action

Applicants’ provisional election of Group I with traverse received 06/28/2022 is acknowledged.  However, the requirement for restriction between Groups I, II, & III is repeated and FINAL. Therefore FIGS. 4.1-7.4 are withdrawn from consideration.  

Applicants' argument in traversal of the restriction requirement is that the figures are seven embodiments of a single inventive concept with the same fundamental principle, and are not independent (e.g., a peaked cap). or are not patentable distinct. 

In response to this Examiner would like to note that in Design Applications the overall shape and appearance of the claimed portion (only the solid line disclosure is the claim) is all that is considered.  In addition Examiner would like to note that based on MPEP 806.03, Design Applications only have one single claim, so the separation of embodiments are treated as different unique versions of the claim and are only kept together if the difference in the solid lines are considered to be not distinct.  Therefore Examiner maintains that each embodiment has an overall shape and appearance that are distinct from one another, and due to this the Restriction is proper.  

Finally, in Design Applications, Applicants sometimes think they have to elect with traverse in order to maintain their right to file a divisional.  This is false.  The requirements for a Divisional Application are found in 35 USC 120 and MPEP 1504.20.


35 U.S.C. 112, (a) and (b) Rejection

The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

1.  The claim is indefinite and non-enabling because the exact appearance, location and depth of elements and surfaces (A) cannot be determined.  Specifically, the elements appear to be structural elements and surfaces that appear to be directed to  the inside bottom portion of the claimed article.  Due to lack of any additional disclosure, the exact appearance, location and depth of elements and surfaces (A) are left to conjecture.  See below:  


    PNG
    media_image1.png
    633
    1431
    media_image1.png
    Greyscale


2.  In addition, The claim is indefinite and non-enabled due to the fact broken lines are used in the drawings but are not defined in the Specification.  This leaves the exact understanding of the line to be left to conjecture.  Examiner suggests defining the use of broken lines in the specification.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ian Simmons can be reached on 571-272-2618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/
Examiner, Art Unit 2912